Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This is in response to the preliminary amendment filed on 08/20/2019. Claims 1 - 24 are pending and presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:




Claims 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

As to claim 17, the claim limitation recites, “a computer readable storage medium comprising”.  However, the usage of the phrase “computer readable storage medium” is broad enough to include both “non-transitory” and “transitory” (carrier wave, for example) media.  The specification does not clearly limit the utilization of a non-transitory computer readable medium.  Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP §2111), the claims as a whole cover both transitory and non-transitory media.  A transitory medium does not fall into any of the 4 categories of invention (i.e. process, machine, manufacture, or composition of matter). 
 Note that the applicant specification [¶ 0016] indicates that a machine-readable or 
computer-readable medium (e.g., a non-transitory machine-readable storage medium). The examiner advise here to amend claims 17-21 to recite a non-transitory machine-readable storage medium.

Claims 18 - 21 fail to resolve the deficiencies of claim 8 and thus non-statutory.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 – 5 and 7 - 24 are rejected under 35 USC 103 as being unpatentable over Pani et al (US Pub. No. 2013/0210422 A1) in view of Lee et al (US Pub. No. 2018/0227819 A1).

Regarding claim 1, Pani discloses “An apparatus of a user equipment (UE)” (see Pani figures 1A and 1B), “the apparatus comprising: a memory” (see Pani figure 1B, elements 130 and 132), “configured to store a configuration communication from a base station”( see Pani ¶ 0076; The target cell pre-configuration information may be stored in the UE; also ¶ 0084; discloses UE may temporarily store and use at least some of the information such as the dedicated preamble); “the configuration communication comprising a dynamic dedicated random access channel (RACH) configuration (RACH-ConfigDedicated) information element”(See Pani ¶ 0082; a dedicated preamble (e.g. RACH-configDedicated)); “the RACH-ConfigDedicated information element comprising a plurality of dedicated random access parameters”(See Pani ¶ 0077; RACH-configDedicated including PreambleIndex and/or PRACH maskIndex); “identify the plurality of dedicated random access parameters” (See Pani ¶ 0093; upon reception of the handover command, the UE may process the stored configuration message for the target cell.  The UE may then use the configuration of the target cell to perform a handover and initiate an uplink procedure.  For example, in an embodiment, a RACH procedure may be initiated to the target cell using the dedicated preamble); and “set up a RACH procedure for connection to the base station using two or more dedicated random access parameters” (See Pani ¶ 0093; upon reception of the handover command, the UE may process the stored configuration message for the target cell.  The UE may then use the configuration of the target cell to perform a handover and initiate an uplink procedure.  For example, in an embodiment, a RACH procedure may be initiated to the target cell using the dedicated preamble). 
 Pani does not appear to explicitly disclose “decode the configuration communication from the base station”.  However, Lee discloses “decode the configuration communication from the base station”( See Lee ¶ 0051; UE receives the RRCConnectionReconfiguration message with necessary parameters (i.e. new C-RNTI, target eNB security algorithm identifiers, and optionally dedicated RACH preamble, target eNB SIBs). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Pani and Lee before him or her, to modify the invention of Pani to enable the UE to receive/decode configuration communication from a base station. The suggestion for doing so would have been to establish Seamless/lossless handover that is a handover from one cell to another takes place without a perceivable interruption of the radio connection (¶ 0005).

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the combination of Pani and Lee further discloses “wherein the configuration communication comprises an RRCConnectionReconfiguration communication”; (see Pani ¶ 0087 and Lee ¶ 0051).

Regarding claim 3, claim 2 is incorporated as stated above.  In addition, the combination of Pani and Lee further discloses “wherein the RRCConnectionReconfiguration communication is received at the UE as part of an information element indicating a handover operation using the plurality of dedicated random access parameters”; (see Pani ¶ 0087 and Lee ¶ 0051).

Regarding claim 4, claim 3 is incorporated as stated above.  In addition, the combination of Pani and Lee further discloses “wherein the setup of the RACH procedure comprises setup of  (see Pani ¶ 0077, ¶ 0087 and ¶ 0051).

Regarding claim 5, claim 4 is incorporated as stated above.  In addition, the combination of Pani and Lee further discloses “wherein the plurality of dedicated random access parameters comprises at least a PreambleIndex parameter and a timing resource parameter.”; (see Pani ¶0070,  0077 ¶ 0082 and Lee ¶ 0048, 0051, 114).

Regarding claim 7, claim 5 is incorporated as stated above.  In addition, the combination of Pani and Lee further discloses “wherein the processing circuitry is further configured to: perform the RACH procedure until a timer associated with the timing resource parameter expires; and perform a fallback RACH procedure after the timer expires.”; (see Pani ¶ 0070 ¶ 0084 and Lee ¶ 0114, 115, 135).
Regarding claim 8, claim 5 is incorporated as stated above.  In addition, the combination of Pani and Lee further discloses “wherein the plurality of dedicated random access parameters further comprises a frequency resource parameter.”; (see Pani ¶ 0077, ¶ 0082 and Lee ¶ 0043).

Regarding claim 9, claim 5 is incorporated as stated above.  In addition, the combination of Pani and Lee further discloses “wherein the information element indicating the handover operation comprises a MobilityInfo or a MobilityControlInfo information element.”; (see Pani ¶ 0077, ¶ 0082 and LEE ¶ 0051, 0053).

Regarding claim 10, claim 5 is incorporated as stated above.  In addition, the combination of Pani and Lee further discloses “wherein the processing circuitry is further configured to: determine that the RRCConnectionReconfiguration communication does not include a dedicated preamble indication; and in response to the determination that the RRCConnectionReconfiguration communication does not include the dedicated preamble indication, select a preamble code randomly from among a set of candidate preamble codes from an earliest candidate time and frequency RACH resource configured in the plurality of dedicated random access parameters”; (see Pani ¶ 0093).

Regarding claim 11, claim 8 is incorporated as stated above.  In addition, the combination of Pani and Lee further discloses “wherein the RACH procedure is allocated to repeat periodically with respect to a set of subframes until a handover operation is complete  (see Pani ¶ 0077, ¶ 0082 and Lee ¶ 0140, 0141).

Regarding claim 12, claim 1 is incorporated as stated above.  In addition, the combination of Pani and Lee further discloses “wherein an end to the RACH procedure is indicated by the base station in terms of a source cell system frame number (SFN).”; (see Pani ¶ 0077, ¶ 0082 and Lee ¶ 0140, 0141).

Regarding claim 13, claim 1 is incorporated as stated above.  In addition, the combination of Pani and Lee further discloses “wherein the configuration communication comprises a system information block (SIB) broadcast by the base station”; (see Pani ¶ 0077, ¶ 0082 and LEE ¶ 0048, 0051).

Regarding claim 14, claim 1 is incorporated as stated above.  In addition, the combination of Pani and Lee further discloses “wherein the configuration communication comprises a Physical Downlink Control Channel (PDCCH) communication; and wherein the processing circuitry is further configured to monitor a PDCCH for the configuration communication”; (see Pani ¶ 0101, 103; LEE ¶ 0029, and ¶ 0153).

Regarding claim 15, claim 8 is incorporated as stated above.  In addition, the combination of Pani and Lee further discloses “further comprising: radio frequency circuitry coupled to the processing circuitry; and one or more antennas coupled to the radio frequency  (see Pani ¶ 0077, ¶ 0082 and Lee ¶ 0043).

Regarding claim 16, claim 15 is incorporated as stated above.  In addition, the combination of Pani and Lee further discloses “wherein the one or more antennas are configured to receive a plurality of network beams; wherein the processing circuitry is further configured to determine that a first network beam of the plurality of network beams has a highest measured signal and to initiate an indication associated with the first network beam to the base station; and wherein the configuration communication is received via the first network beam until the UE receives a random access response (RAR) message”; (see Pani ¶ 0060, ¶ 0108).

Claims 17 - 21 are the computer readable storage medium claims corresponding to the apparatus claims 1 - 16 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 16.  Claims 17 – 21 are rejected under the same rational as claims 1 - 16.

Claims 22 - 24 are the apparatus of a base station claims corresponding to the apparatus claims 1 - 16 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 16.  Claims 22 – 24 are rejected under the same rational as claims 1 - 16.


Claim 3 is rejected under 35 USC 103 as being unpatentable over Pani et al (US Pub. No. 2013/0210422 A1) in view of Lee et al (US Pub. No. 2018/0227819 A1).

Most of the limitations of claim 6 have been noted in the rejection of claim 5.  Applicant’s attention is directed to the rejection of claim 5 above.  The combination of Pani and Lee does not appear to explicitly disclose wherein the timing resource parameter indicates reuse of a T304 timer.  However, the combination of Pani and Lee discloses different timers; (¶ 0070 ¶ 0084 and Lee ¶ 0114, 115, 135).  At the time of invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Pani and Lee before him or her, to modify the invention of Pani to include more types of timers such as T304.  The suggestion for doing so would have been to improve the performance of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770.  The examiner can normally be reached on 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED M KASSIM/Primary Examiner, Art Unit 2468